Exhibit 10.2

EMPLOYMENT AGREEMENT

 

This Employment Agreement dated as of February 22, 2005, but effective as of and
contingent upon the closing of the initial public offering by Cendant
Corporation of all of the common stock of Wright Express Corporation during the
first quarter of 2005 (the “Transaction”), is hereby made by and among Cendant
Corporation (“Cendant”), Wright Express Corporation (“WEX”) and Melissa Goodwin
(the “Executive”).

 

WHEREAS, WEX desires to employ the Executive as its Chief Financial Officer, and
the Executive desires to serve WEX in such capacity.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

SECTION I

EMPLOYMENT

 

Subject to the consummation of the Transaction, WEX agrees to employ the
Executive and the Executive agrees to be employed by WEX for the Period of
Employment as provided in Section III below and upon the terms and conditions
provided in this Agreement. Subject to and effective upon the consummation of
the Transaction, the Executive will no longer be an employee, officer or
director of Cendant or any of its subsidiaries or affiliates, and agrees to
provide Cendant, upon request, with written resignations from any such
positions.

 

SECTION II

POSITION AND RESPONSIBILITIES

 

During the Period of Employment, the Executive will serve as Chief Financial
Officer of WEX and, subject to the direction of the Chief Executive Officer of
WEX (“CEO”), will perform such duties and exercise such supervision with regard
to the business of WEX as are associated with such position, as well as such
additional duties as may be prescribed from time to time by the CEO.

 

The Executive will, during the Period of Employment, devote substantially all of
her time and attention during normal business hours to the performance of
services for WEX. The Executive will maintain a primary office and conduct her
business in Portland, Maine, except for normal and reasonable business

 



--------------------------------------------------------------------------------

travel in connection with her duties hereunder. Nothing contained in this
Agreement will prevent the Executive from serving on civic and charitable boards
or from conducting her personal affairs.

 

The Executive will, in accordance with WEX policy and procedures and applicable
law, certify to the accuracy of WEX’s publicly filed financial statements.

 

SECTION III

PERIOD OF EMPLOYMENT

 

The period of the Executive’s employment under this Agreement (the “Period of
Employment”) will begin contingent upon, and effective as of, the consummation
of the Transaction, and end on the third anniversary of such date, subject to
earlier termination as provided in this Agreement.

 

SECTION IV

COMPENSATION AND BENEFITS

 

Compensation. For all services rendered by the Executive pursuant to this
Agreement during the Period of Employment, including services as an executive,
officer, director or committee member of WEX or any subsidiary or affiliate of
thereof, the Executive will be compensated as follows:

 

  i. Base Salary.

 

WEX will pay the Executive a fixed base salary (“Base Salary”) of not less than
$230,000, per year. From time to time, the Executive may be eligible to receive
annual increases as WEX deems appropriate, in accordance with WEX’s customary
policies and procedures regarding the salaries of senior officers, including
pursuant to annual compensation reviews to occur no less than once per year, and
with due consideration given to the published Consumer Price Index applicable to
the Boston greater metropolitan area. Base Salary will be payable according to
the customary payroll practices of WEX, but in no event less frequently than
once each month.

 

  ii. Annual Incentive Awards.

 

The Executive will be eligible for discretionary annual incentive compensation
awards; provided, that the Executive will be eligible to receive an

 



--------------------------------------------------------------------------------

annual bonus opportunity in respect of each fiscal year of WEX during the Period
of Employment based upon a target bonus equal to no less than 50% of her earned
Base Salary during such fiscal year; provided, however, that such bonus will be
subject to the attainment by WEX of applicable performance targets reasonably
established and certified by the Board or the Compensation Committee of the
Board (the “Committee”). The parties acknowledge that it is currently
contemplated that such performance targets will be stated in terms of “earnings
before interest and taxes” of WEX, however such targets may relate to such other
financial and/or business criteria of WEX, or any of their respective
subsidiaries or business units, as determined by the Board and/or the Committee
in its sole discretion (each such annual bonus, an “Incentive Compensation
Award”).

 

  iii. Long-Term Incentive Awards

 

(a) Cendant Awards. The Executive holds previously granted Cendant stock options
and Cendant restricted stock units, all of which will be subject to that certain
Exchange Offer, dated as of February 1, 2005, on the same terms and conditions
as applicable to other active employees of WEX.

 

(b) Annual Incentive Awards. At such times as the Board or the Committee
determines to conduct annual or periodic grants of long term incentive awards to
employees and officers of WEX, the Executive will be eligible to receive such
grants, subject to the sole and complete discretion of the Board or the
Committee, and upon such terms and conditions as determined by the Board or the
Committee, but with due consideration given to the Executive’s position with WEX
and the Executive’s historical performance and anticipated future contributions
to WEX.

 

(c) Founder’s Grant. Within 60 days following the Transaction, subject to the
approval of the Board or the Committee, the Executive will be granted a long
term equity incentive grant relating to WEX common stock on such terms and
conditions determined by the Board or the Committee in its sole discretion.

 

  iv. Additional Benefits

 

The Executive will be entitled to participate in all other compensation and
employee benefit plans or programs offered generally to employees of WEX, and
will receive all perquisites offered to senior executive officers of WEX, in
either case pursuant to any plan or program now in effect, or later established
by WEX. The Executive will participate to the extent permissible under the terms
and

 



--------------------------------------------------------------------------------

provisions of such plans or programs, and in accordance with the terms of such
plans and programs.

 

Effective upon the consummation of the Transaction, the Executive will no longer
be eligible to participate (as an active employee) in any employee benefit
plans, officer perquisite programs, or other benefit or perquisite policies or
programs of Cendant and its subsidiaries and affiliates.

 

SECTION V

BUSINESS EXPENSES

 

WEX will reimburse the Executive for all reasonable travel and other expenses
incurred by the Executive in connection with the performance of her duties and
obligations under this Agreement. The Executive will comply with such
limitations and reporting requirements with respect to expenses as may be
established by WEX from time to time and will promptly provide all appropriate
and requested documentation in connection with such expenses.

 

SECTION VI

DISABILITY

 

If the Executive becomes Disabled, as defined below, during the Period of
Employment, the Period of Employment may be terminated at the option of the
Executive upon notice of resignation to WEX, or at the option of WEX upon 30
days’ advance notice of termination to the Executive. WEX’s obligation to make
payments to the Executive under this Agreement will cease as of such date of
termination, except for Base Salary and Incentive Compensation Awards earned but
unpaid as of the date of such termination, and except for payment of a pro rata
portion of her Incentive Compensation Award in respect of the year in which such
Disability occurs (paid at target level). For purposes of this Agreement,
“Disabled” means the Executive’s inability to perform her duties hereunder as a
result of serious physical or mental illness or injury for a period of no less
than 180 days, together with a determination by an independent medical authority
that the Executive is currently unable to perform such duties. Such medical
authority shall be mutually and reasonably agreed upon by WEX and the Executive
and such opinion shall be binding on WEX and the Executive.

 



--------------------------------------------------------------------------------

SECTION VII

DEATH

 

In the event of the death of the Executive during the Period of Employment, the
Period of Employment will end and WEX’s obligation to make payments under this
Agreement will cease as of the date of death, except for Base Salary and
Incentive Compensation Awards earned but unpaid through the date of death, and
except for payment of a pro rata portion of her Incentive Compensation Award in
respect of the year in which her death occurs (paid at target level), which will
be paid to the Executive’s surviving spouse, estate or personal representative,
as applicable.

 

SECTION VIII

EFFECT OF TERMINATION OF EMPLOYMENT

 

A. Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates due to either a Without Cause Termination or a
Constructive Discharge, as defined below, WEX will pay the Executive (or her
surviving spouse, estate or personal representative, as applicable) upon such
Without Cause Termination or Constructive Discharge (i) a lump sum cash payment
equal to the sum of the Executive’s then current Base Salary plus her then
current target Incentive Compensation Award, multiplied by 100% and (ii) any and
all Base Salary and Incentive Compensation Awards earned but unpaid through the
date of such termination. In addition, upon such event, those of the Executive’s
outstanding and unvested WEX stock options and WEX restricted stock units which
would have otherwise become vested between the date of termination of employment
and the first anniversary of such date of termination of employment (without
regard for performance-based vesting criteria) will become immediately vested.
In addition, in the event that the Executive elects to continue medical and
dental benefits pursuant to COBRA, for the first 12 months of such coverage, the
Executive’s cost will be no greater than the cost applicable to active full time
employees of WEX.

 

B. Termination for Cause; Resignation. If the Executive’s employment terminates
due to a Termination for Cause or a Resignation, Base Salary and any Incentive
Compensation Awards earned but unpaid as of the date of such termination will be
paid to the Executive in a lump sum. Except as provided in this paragraph, WEX
will have no further obligations to the Executive hereunder.

 



--------------------------------------------------------------------------------

C. For purposes of this Agreement, the following terms have the following
meanings:

 

i. “Termination for Cause” means (i) the Executive’s willful failure to
substantially perform her duties as an employee of WEX or any subsidiary thereof
(other than any such failure resulting from incapacity due to physical or mental
illness), (ii) any act of fraud, misappropriation, embezzlement, dishonesty or
similar conduct, in each case against WEX or any subsidiary, (iii) the
Executive’s conviction of a felony or any crime involving moral turpitude (which
conviction, due to the passage of time or otherwise, is not subject to further
appeal), (iv) the Executive’s gross negligence in the performance of her duties
or (v) the Executives makes (or has been found to have made) an intentional or
negligent false certification to WEX pertaining to its financial statements. WEX
will provide the Executive a written notice which describes the circumstances
being relied on for the termination with respect to this paragraph.

 

ii. “Constructive Discharge” means (i) any material failure of WEX to fulfill
its obligations under this Agreement (including without limitation any reduction
of the Base Salary, as the same may be increased during the Period of
Employment, or other element of compensation), (ii) a material and adverse
change to the Executive’s titles, positions, duties and responsibilities to WEX
(but specifically excluding the Executive no longer serving as a member of the
Board for any reason or WEX failing to re-nominate to election, or re-appoint
the Executive, to the Board), (iii) the relocation of the Executive’s primary
business office to a location more than 50 miles from Portland, Maine or (iv)
WEX fails to cause this Agreement to be assumed by any successor to the business
of WEX. The Executive will provide WEX a written notice which describes the
circumstances being relied on for the termination with respect to this Agreement
within sixty (60) days after the event giving rise to the notice. WEX will have
sixty (60) days after receipt of such notice to remedy the situation prior to
the termination for Constructive Discharge.

 

iii. “Without Cause Termination” or “Terminated Without Cause” means termination
of the Executive’s employment by WEX other than due to death, disability, or
Termination for Cause.

 

iv. “Resignation” means a termination of the Executive’s employment by the
Executive, other than in connection with a Constructive Discharge.

 

D. Conditions to Payment and Acceleration. All payments due to the Executive
under this Section VIII shall be made as soon as practicable; provided, however,
that such payments, shall be subject to, and contingent upon, the execution by
the Executive (or her beneficiary or estate) of a release of any and all claims

 



--------------------------------------------------------------------------------

against WEX and its affiliates in such reasonable form agreed to by WEX and the
Executive. The payments due to the Executive under this Section VIII shall be in
lieu of any other severance benefits otherwise payable to the Executive under
any severance plan of WEX or its affiliates and/or any other agreement or
arrangement. Nothing herein shall be construed as limiting the Executive’s
entitlement to any other vested accrued benefits to which she (or her estate if
applicable) is then entitled under WEX’s applicable employee benefit plans,
including without limitation any disability or life insurance plan benefits
which may become payable.

 

SECTION IX

OTHER DUTIES OF THE EXECUTIVE

DURING AND AFTER THE PERIOD OF EMPLOYMENT

 

A. The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in her possession and fully cooperate
with WEX and its affiliates as may be requested in connection with any claims or
legal action in which WEX or any of its affiliates is or may become a party. The
foregoing shall not unreasonably interfere with the Executive’s duties to any
successor employer.

 

B. The Executive recognizes and acknowledges that all information pertaining to
this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; members; acquisition candidates; financial
condition; clients; customers or other relationships of WEX or any of its
affiliates (“Information”) is confidential and is a unique and valuable asset of
WEX or any of its affiliates. Access to and knowledge of certain of the
Information is essential to the performance of the Executive’s duties under this
Agreement. The Executive will not during the Period of Employment or thereafter,
except to the extent reasonably necessary in performance of her duties under
this Agreement, give to any person, firm, association, corporation, or
governmental agency any Information, except as may be required by law. The
Executive will not make use of the Information for her own purposes or for the
benefit of any person or organization other than WEX or any of its affiliates.
The Executive will also use her best efforts to prevent the disclosure of this
Information by others. All records, memoranda, etc. relating to the business of
WEX or its affiliates, whether made by the Executive or otherwise coming into
her possession, are confidential and will remain the property of WEX or its
affiliates.

 

C. i. During the Period of Employment and for the Post Termination Period
thereafter (collectively, the “Restricted Period”), the Executive

 



--------------------------------------------------------------------------------

will not use her status with WEX or any of its affiliates to obtain loans, goods
or services from another organization on terms that would not be available to
him in the absence of her relationship to WEX or any of its affiliates. The Post
Termination Period means a period of one (1) year following the Executive’s
termination of employment if, in connection with such termination, the Executive
receives severance under Section VIII.A. of this Agreement, and the Post
Termination Period means a period of six (6) months following the Executive’s
termination in all other cases, irrespective of the cause, manner or time of
such termination.

 

ii. During the Restricted Period, the Executive will not make any statements or
perform any acts intended to or which may have the effect of advancing the
interest of any existing or prospective competitors of WEX or any of its
affiliates or in any way injuring the interests of WEX or any of its affiliates.
During the Restricted Period, the Executive, without prior express written
approval by the Board, will not engage in, or directly or indirectly (whether
for compensation or otherwise) own or hold proprietary interest in, manage,
operate, or control, or join or participate in the ownership, management,
operation or control of, or furnish any capital to or be connected in any manner
with, any party which competes in any way or manner with the business of WEX or
any of its affiliates, as such business or businesses may be conducted from time
to time, either as a general or limited partner, proprietor, common or preferred
shareholder, officer, director, agent, employee, consultant, trustee, affiliate,
or otherwise. The Executive acknowledges that WEX’s and its affiliates’
businesses are conducted nationally and internationally and agrees that the
provisions in the foregoing sentence will operate throughout the United States
and the world.

 

iii. During the Restricted Period, the Executive, without express prior written
approval from the Board, will not solicit any then-current clients of WEX or any
of its affiliates for any existing business of WEX or any of its affiliates or
discuss with any employee of WEX or any of its affiliates information or
operation of any business intended to compete with WEX or any of its affiliates.

 

iv. During the Restricted Period, the Executive will not interfere with the
employees or affairs of WEX or any of its affiliates or solicit or induce any
person who is an employee of WEX or any of its affiliates to terminate any
relationship such person may have with WEX or any of its affiliates, nor will
the Executive during such period directly or indirectly engage, employ or
compensate, or cause or permit any person with which the Executive may be
affiliated, to engage, employ or compensate, any employee of WEX or any of its
affiliates. The Executive hereby represents and warrants that the Executive has
not entered into any agreement,

 



--------------------------------------------------------------------------------

understanding or arrangement with any employee of WEX or any of its affiliates
pertaining to any business in which the Executive has participated or plans to
participate, or to the employment, engagement or compensation of any such
employee.

 

v. For the purposes of this Agreement, proprietary interest means legal or
equitable ownership, whether through stock holding or otherwise, of an equity
interest in a business, firm or entity or ownership of more than 5% of any class
of equity interest in a publicly-held company and the term “affiliate” will
include without limitation all subsidiaries and licensees of WEX.

 

D. The Executive hereby acknowledges that damages at law may be an insufficient
remedy to WEX if the Executive violates the terms of this Agreement and that WEX
will be entitled, upon making the requisite showing, to preliminary and/or
permanent injunctive relief in any court of competent jurisdiction to restrain
the breach of or otherwise to specifically enforce any of the covenants
contained in this Section IX without the necessity of showing any actual damage
or that monetary damages would not provide an adequate remedy. Such right to an
injunction will be in addition to, and not in limitation of, any other rights or
remedies WEX may have. Without limiting the generality of the foregoing, neither
party will oppose any motion the other party may make for any expedited
discovery or hearing in connection with any alleged breach of this Section IX.

 

E. The period of time during which the provisions of this Section IX will be in
effect will be extended by the length of time during which the Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on WEX’s application for injunctive relief.

 

F. The Executive agrees that the restrictions contained in this Section IX are
an essential element of the compensation the Executive is granted hereunder and
but for the Executive’s agreement to comply with such restrictions, WEX would
not have entered into this Agreement.

 

SECTION X

INDEMNIFICATION; CENDANT RELEASE

 

WEX will indemnify the Executive to the fullest extent permitted by the laws of
the state of WEX’s incorporation in effect at that time, or the certificate of
incorporation and by-laws of WEX, whichever affords the greater protection to
the Executive. If applicable, WEX will maintain D&O insurance for the Executive
on a basis no less favorable than it maintains for other officers of WEX.

 



--------------------------------------------------------------------------------

Following the consummation of the Transaction, Cendant will indemnify the
Executive with respect to events occurring prior to the Transaction, in
accordance with Cendant’s current policies relating to indemnification of former
officers.

 

The Executive hereby represents and agrees that, as of the effective date of the
Transaction, all financial and monetary obligations owing to the Executive from
Cendant and its subsidiaries and affiliates (including without limitation any
and all bonus and potential bonus entitlements under each and every bonus,
incentive, retention and similar compensation schemes sponsored by Cendant and
each of its subsidiaries and affiliates, and under each and every other actual
or purported compensation entitlement pursuant to any agreement or otherwise)
have been paid to the Executive in full, and that the Executive has no further
financial claims against Cendant or its subsidiaries and affiliates (other than
accrued benefits under any tax qualified employee pension plan). The Executive
agrees that she has no legal claim or cause of action against Cendant and its
subsidiaries and affiliates, and hereby releases Cendant and its subsidiaries,
affiliates, officers, directors, agents and employee benefit, equity and
compensation plans (and the administrators and fiduciaries of such plans) from
and against any such actual or purported claims and causes of action. The
Executive acknowledges that Cendant entered into this Agreement in reliance of
the accuracy of the foregoing representation.

 

SECTION XI

MITIGATION

 

The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates or by offset against any amount
claimed to be owed by the Executive to WEX, or otherwise.

 

SECTION XII

WITHHOLDING TAXES

 

The Executive acknowledges and agrees that WEX may directly or indirectly
withhold from any payments under this Agreement all federal, state, city or
other taxes that will be required pursuant to any law or governmental
regulation.

 



--------------------------------------------------------------------------------

SECTION XIII

EFFECT OF PRIOR AGREEMENTS

 

This Agreement will supersede any prior employment agreement between the
Executive on the one hand, and WEX (or any of its affiliates or parents) on the
other hand (including without limitation the letter agreement dated [May 24,
1999] and all amendments thereto), and any such prior employment agreement will
be deemed terminated without any remaining obligations of either party
thereunder. Accordingly, the consummation of the Transaction will not provide
the Executive with any rights or protections under any such prior employment
agreement.

 

SECTION XIV

CONSOLIDATION, MERGER OR SALE OF ASSETS

 

Nothing in this Agreement will preclude WEX from consolidating or merging into
or with, or transferring all or substantially all of its assets to, another
corporation which assumes this Agreement and all obligations and undertakings of
WEX hereunder. Upon such a consolidation, merger or sale of assets the term
“WEX” will mean the other corporation and this Agreement will continue in full
force and effect.

 

SECTION XV

MODIFICATION; WAIVER

 

This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver will operate
only as to the specific term or condition waived and will not constitute a
waiver for the future or act on anything other than that which is specifically
waived.

 

SECTION XVI

GOVERNING LAW

 

This Agreement has been executed and delivered in the State of Delaware and its
validity, interpretation, performance and enforcement will be governed by the
internal laws of that state.

 



--------------------------------------------------------------------------------

SECTION XVII

ARBITRATION

 

A. Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section IX for which WEX may,
but will not be required to, seek injunctive relief) will be finally settled by
binding arbitration in accordance with the Federal Arbitration Act (or if not
applicable, the applicable state arbitration law) as follows: Any party who is
aggrieved will deliver a notice to the other party setting forth the specific
points in dispute. Any points remaining in dispute twenty (20) days after the
giving of such notice may be submitted to arbitration in Boston, Massachusetts,
to the American Arbitration Association, before a single arbitrator appointed in
accordance with the arbitration rules of the American Arbitration Association,
modified only as herein expressly provided. After the aforesaid twenty (20)
days, either party, upon ten (10) days notice to the other, may so submit the
points in dispute to arbitration. The arbitrator may enter a default decision
against any party who fails to participate in the arbitration proceedings.

 

B. The decision of the arbitrator on the points in dispute will be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.

 

C. Except as otherwise provided in this Agreement, the arbitrator will be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator will
be borne equally by each party, and each party will bear the fees and expenses
of its own attorney.

 

D. The parties agree that this Section XVII has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section XVII will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.

 



--------------------------------------------------------------------------------

E. The parties will keep confidential, and will not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.

 

SECTION XVIII

SURVIVAL

 

Sections IX, X, XI, XII, XIV and XVII will continue in full force in accordance
with their respective terms notwithstanding any termination of the Period of
Employment.

 

SECTION XIX

SEPARABILITY

 

All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision will be
deemed modified so that it will be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it reasonable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement as limited.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

WRIGHT EXPRESS CORPORATION

/s/ Michael E. Dubyak

By:

 

Michael E. Dubyak

Title:

 

President and Chief Executive Officer

CENDANT CORPORATION

/s/ Terence P. Conley

By:

 

Terence P. Conley

Title:

 

Executive Vice President, Human Resources &

Corporate Services

MELISSA GOODWIN

/s/ Melissa D. Goodwin

 